Citation Nr: 0307048	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-02 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hypertension, secondary to a service-connected anxiety 
disorder.


FINDINGS OF FACT

1.  The appellant has a service-connected anxiety disorder of 
anxiety reaction with hysterical amblyopia.  It was rated 10 
percent disabling from June 1956 to February 1999.  Effective 
February 1999, a 50 percent rating was assigned.

2.  Service medical records (SMRs) reflect the appellant's 
blood pressure as 118/60 at his physical examination for 
separation from active service.

3.  SMRs reflect that, during December 1957 initial inpatient 
treatment for his anxiety disorder, the appellant's blood 
pressure was 115/80 and, in January 1956 during the same 
inpatient treatment, his blood pressure was 125/80.

4.  The appellant's current hypertension began approximately 
in 1983.

5.  The competent credible evidence does not show the 
appellant's hypertension to be related to the appellant's 
service-connected anxiety disorder.




CONCLUSION OF LAW

Hypertension was not proximately due to, the result of or 
aggravated by the service connected anxiety disorder.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decision rendered by the United States Court 
of Appeals for the Federal Circuit held that Section 3 of the 
VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  With regards to duty to notify, the Board, in a 
November 2001 decision, a copy of which the appellant 
received, discussed the VCAA and VA's obligations thereunder 
and noted the RO's notification letter to the appellant.  In 
a May 2001 letter, The RO informed the appellant of the 
requirements of the VCAA and VA's obligations thereunder.  
The letter informed the veteran that his prior claims which 
were denied for not being well grounded would be reconsidered 
and informed the appellant of the evidence already a part of 
his case file, and that the RO had requested additional VA 
outpatient and hospital treatment records.  As for what the 
appellant should do, the letter informed the appellant to 
please inform the RO of any other source of treatment or 
other records he desired VA to obtain on his behalf.  He also 
was provided authorization forms to sign and return in order 
to authorize the RO to obtain the records.  Therefore, the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regards to the duty to assist requirements of the VCAA, 
the November 2001 Board decision remanded the case to the RO 
to arrange a VA medical examination to assist the appellant 
with developing his claim for hypertension.  The results of 
that examination, and the records referred to above, have 
been associated with the claim file.  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  Further, in a May 2001 statement in response to the 
RO's May 2001 VCAA letter, the appellant informed the RO that 
he had no further information to submit.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Historically, the appellant filed his claim for service 
connection of his hypertension disorder in March 1999.  The 
appellant stated that he believed his hypertension was 
related to his service-connected anxiety disorder.  The 
August 1999 rating decision denied the claim.  At a February 
2000 RO hearing before a Hearing Officer, the appellant 
repeated his belief that his hypertension was caused by his 
anxiety disorder.  Through his representative, the veteran 
also submitted a document authored by a professor psychiatry 
at the UCLA School of Medicine.  The document is titled, 
"Hypertension In The War Veteran."  Among the observations 
in the document is the position that veterans with post-
traumatic stress disorder (with which the appellant has been 
diagnosed) are at an increased risk for developing 
hypertension.  In the appellant's February 2000 Form 9, he 
states that his doctor told him his hypertension is secondary 
to his anxiety disorder.

In May 2002, the appellant received a VA medical examination 
for hypertension to determine if there is any causal 
relationship with his anxiety disorder.  The examiner 
reviewed the claim file as part of his examination of the 
appellant.  After reviewing the appellant's medical history 
and conducting an examination of the appellant, the examiner 
opined that it is not as likely as not that the appellant's 
hypertension is related to his anxiety disorder.  The 
examiner's report reflects that the examiner observed that it 
was significant that on occasions of the appellant's anxiety 
reactions, the appellant's blood pressure was normal.  The 
examiner noted the appellant's blood pressure during the 
inpatient treatment when his anxiety disorder initially was 
diagnosed in 1956 and 1957.
A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2002).  Further is a 
disability is aggravated by a service connected disorder, it 
may be service connected to the degree that the aggravation 
is shown.  Allen, supra.
The appellant's representative, in the March 2003 brief in 
support of the appellant, asserts that the opinion of the 
examiner at the May 2002 medical examination report raises 
the question of whether the examiner understands the full 
aspect of secondary service connection.  The appellant's 
representative points to the increasing severity of the 
appellant's anxiety disorder and argues that the examiner did 
not truly assess the causal relationship in light of the 
current severity of the anxiety disorder.  The Board finds no 
support for this assertion in the record.
The examiner reviewed the appellant's claim file and his 
medical history, as reflected in the examiner's comment on 
the appellant's blood pressure readings at various times in 
his medical history, as well as referring to significant 
cardiac related findings in the appellant's medical history.  
As such, there is an adequate factual basis for the 
examiner's medical judgment and opinion.  Further, the Board 
finds no entry in the appellant's treatment records which 
corroborates his statement that his doctor told him his 
hypertension was caused by his anxiety disorder.  The 
examiner at an April 1999 VA medical examination noted that 
it was possible that the appellant's anxiety disorder was 
contributing to his symptoms of chest pains but made no 
comment on the appellant's hypertension, except to note that 
it appeared to be well controlled and no additional 
evaluation was necessary at that time.  As regards the 
article submitted at the RO hearing, it is general medical 
information with no specific medical linkage to the 
appellant's case.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
The other documents on file do not establish that there is 
any causal relationship between the service connected anxiety 
and the onset of the hypertension.  Further there is no 
evidence that the hypertension is aggravated by the service 
connected anxiety.  Therefore, the preponderance of the 
evidence is against the granting of service connection.  The 
evidence is not in equipoise so as to apply the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for hypertension, secondary to a service-
connected anxiety disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

